DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
The instant claims of the current application were considered for a Double Patenting rejection over claims of its parent application – 15/978,445. However, considering that the claims of both applications quite differ in scope and in the overall presentation of their independent claims, the Double Patenting rejection was vacated.
Specification
The title of the invention is not descriptive. The title reads ‘DIALOGUE STATE TRACKING USING A GLOBAL-LOCAL ENCODER’ but the entire content of the claims do not present information regarding tracking any dialogue state. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 15 is objected to because of the following informalities:
The last line of claim 15 recites ‘… configured to generate a second local representation’ which the Examiner believes should be --second local encoded representation--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claim 1 recites the limitation of a system comprising a global recurrent neural network in a global branch of a global-local encoder having been trained, which generates a global encoded representation upon receiving an input representation, a local recurrent neural network in a local branch of a global-local encoder having been trained, which generates a local encoded representation upon receiving the input representation, a first merge module which merges both first encoded representations to generate a first merged encoded representation, a global self-attention layer which receives the first merged encoded representation and generates a second global encoded representation, a local self-attention layer which receives the first merged encoded representation and generates a second local encoded representation, a second merge module which merges both second encoded representations to generate a second merged encoded representation, and training a scoring model using the second merged encoded representations. The preamble here does not positively add limitations to the claimed system, or further modify limitations recited in the body of the claim, and thus does not limit the claim.
Claims 8 and 16 recite the limitations of a system and method comprising a global branch of a global-local encoder having a trained neural network which generates a global encoded representation upon receiving an input representation, a local branch of the global-local encoder having a trained neural network which generates a local encoded representation upon receiving the input representation, a merge module which merges both encoded representations to generate a merged encoded representation, and training a scoring model using the second merged encoded representations. The preamble here does not positively add limitations to the claimed system, or further modify limitations recited in the body of the claim, and thus does not limit the claim.
The claims recite mathematical techniques used in generating a first global encoded representation, a first local encoded representation, a first merged encoded representation, a second global encoded representation, a second local encoded representation, a second merged encoded representation. The grouping of “mathematical concepts” is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the above indicated limitations recite concepts that fall into the “mathematical concept” group of abstract ideas. The final limitation indicates training a scoring model using the second merged encoded representation, which is also a mathematical concept. The claim is hereby directed to a mathematical concept.
This judicial exception is not integrated into a practical application because, beside the abstract idea, the claims recite the additional element of a memory which stores the global-local encoder, and a processor on which the global-local encoder is executed, but the memory and processor represent mere data gathering (receiving input representations and the further encoded representations) that is necessary for use of the recited judicial exception (computing the various encoded representations). The memory and processor are recited at a high level of generality that they amount to no more than mere instructions to apply the judicial exceptions on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention is not tied to a practical application.
The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. Merely mentioning the memory and processor do not add significantly more to the abstract idea, as they amount to no more than general-purpose hardware used as tools to implement the abstract idea and do not provide any particular application other than applying them for the purpose of implementing a judicial exception. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1, 8 and 16 are not eligible.
Claim 2 provides the generation of the first global encoded representation in parallel with the generation of the first local encoded representation. This claim indicates the generation of encoded representations which is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 3 provides that the global parameters are shared among a plurality of ontology members. This claim indicates attributing similar parameters to different members and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 4 provides separately determining one local parameter from other local parameters in a group of local parameters for an ontology member in a plurality of ontology members. The separation of one local parameter from a larger group involves data sorting and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 5 provides training the first merge module on global parameters, local parameters or some combination of both. The training of the first merge module is classifiable as a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 6 provides the generation of second global encoded representation in parallel with the generation of the second local encoded representation. The generation of encoded representations is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 7 provides the generation of the second merged encoded representation by weighing both second encoded representations with a local weighing parameter. The weighing process here indicates a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 9 provides a neural network in the global branch comprising a global recurrent neural network and generating a first global encoded representation. The generation of encoded representation is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 10 provides a neural network in the local branch comprising a local recurrent neural network and generating a first local encoded representation. The generation of encoded representation is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 11 provides the processing of input representation at the neural network in the global branch, parallel with the processing at the neural network in the local branch. This claim indicates parallel data processing and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 12 provides the generation of the merged encoded representation by applying a weight parameter to both the global and local encoded representations. The weighing process here indicates a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 13 provides the at least one neural network as a global self-attention neural network which generates a second global encoded representation using a parameter matrix with learned weights. This claim provides the generation of an encoded representation using a matrix which is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 14 provides the at least one second neural network as a local self-attention neural network which generates a second local encoded representation using a parameter matrix with learned weights. This claim provides the generation of an encoded representation using a matrix which is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 15 provides that the at least one neural network is a global self-attention neural network which generates a second global encoded representation in parallel with a local self-attention neural network which generates a second local encoded representation. This claim indicates the generation of encoded representations which is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 17 provides generating a first global encoded representation using a global recurrent neural network in the global branch. The generation of encoded representation is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 18 provides generating a first local encoded representation using a local recurrent neural network in the local branch. The generation of encoded representation is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 19 provides the generation of the global encoded representation in parallel with the generation of the local encoded representation. This claim indicates the generation of encoded representations which is a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 20 provides the generation of the merged encoded representation by weighing both the global and local encoded representations with at least one weight parameter. The weighing process here indicates a mathematical concept and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8, 9, 10, 11, 12, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (“Convolutional Neural Networks for Multi-Topic Dialog State Tracking,” Dialogues With Social Robots. Springer, Singapore, 2017, pages 451-463: hereafter – Shi) in view of Mathias et al (U.S. 10,878,808 B1: hereafter – Mathias).
For claim 8, Shi discloses:
a global branch comprising at least one neural network trained using global parameters, the global branch configured to receive an input representation and generate a global encoded representation (Shi: Fig. 1 — a general (global) branch receiving input representation from the Dialog segment to generate global encoded representation as output at the convolutional layer; page 456 par 2 — the general (global) filter is trained and used by all topics);
a local branch comprising at least one second neural network trained using local parameters, the local branch configured to receive the input representation and generate a local encoded representation (Shi: Fig. 1 — a topic-specific (local) branch receiving input representation from the Dialog segment to generate local encoded representation as output at the convolutional layer; page 456 par 2 — the topic-specific (local) filter is trained and used by only a particular topic); and
a merge module configured to receive the global encoded representation and the local encoded representation and generate a merged encoded representation (Shi: Fig. 1 — a merging of the representations from both the general (global) and the topic-specific (local) branches with a merged encoded representation being delivered to its max-pooling layer); and
a scoring model configured to be trained using the merged encoded representation (Shi: page 452 par 3 — training of the neural network using the merged general (global) and topic-specific (local) filters for improving dialogue state tracking).
The reference of Shi provides teaching for training a scoring model using a merged encoded representation. It fails to teach the presence of the necessary processor and memory required by this claim.
The reference of Mathias is now introduced to teach this as a system comprising:
a global-local encoder stored in memory and configured to execute on a processor (Mathias: FIG. 5, Col 17 lines 18-22 — a dialogue state tracker with an encoder construction; Col 17 lines 42-44 — the encoder may be implemented as a recurrent neural network; Col 26 lines 18-21, Col 27 lines 18-20 — implementation with a processor and storage within a memory).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Mathias into that of Shi, given the predictable result of the ease of execution of the task on a computing device.
For claim 9, claim 8 is incorporated and the combination of Shi in view of Mathias discloses the system, wherein the at least one neural network in the global branch further comprises a global recurrent neural network configured to generate a first global encoded representation in the global encoded representation (Shi: Fig. 1 — provides the global branch in a convolutional layer and Mathias: Col 17 lines 42-44 — provides the encoder may be implemented as a recurrent neural network).
For claim 10, claim 8 is incorporated and the combination of Shi in view of Mathias discloses the system, wherein the at least one second neural network in the local branch further comprises a local recurrent neural network configured to generate a first local encoded representation in the local encoded representation (Shi: Fig. 1 — provides the local branch in a convolutional layer and Mathias: Col 17 lines 42-44 — provides the encoder may be implemented as a recurrent neural network).
For claim 11, claim 8 is incorporated and the combination of Shi in view of Mathias discloses the system, wherein the at least one neural network in the global branch is configured to process the input representation in parallel with the at least one second neural network in the local branch (Shi: Fig. 1 — a visual parallel processing of the global and local branches in its convolutional layer receiving input representation from the Dialog segment).
For claim 12, claim 8 is incorporated and the combination of Shi in view of Mathias discloses the system, wherein the merge module is further configured to apply at least one weight parameter to the global encoded representation and the local encoded representation to generate the merged encoded representation (Shi: Fig. 1 — a merging of the representations from both the general (global) and the topic-specific (local) branches with a merged encoded representation being delivered to its max-pooling layer; 4.1 — shows the general and topic-specific branch representations as vectors denoted as h (thereby indicating that the merging of the representations is a vector merging);
Mathias: Col 22 lines 13-17 — provides teaching for vector merging vectors to obtain a weighted merged vector (indicating the inclusion of a weight factor in merging vectors, and thereby suitable to teach the claimed limitation by applying a weight while combining both vectors)).
As for claim 16, method claim 16 and system claim 8 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to system claim 8.
As for claim 17, method claim 17 and system claim 9 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to system claim 9.
As for claim 18, method claim 18 and system claim 10 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 18 is similarly rejected under the same rationale as applied above with respect to system claim 10.
For claim 19, claim 16 is incorporated and the combination of Shi in view of Mathias discloses the method, further comprising:
generating the global encoded representation from the input representation in parallel with generating the local encoded representation from the input representation (Shi: Fig. 1 — a visual parallel processing of the global and local branches in its convolutional layer to generate their respective encoded representations after receiving input representations from the Dialog segment).
As for claim 20, method claim 20 and system claim 12 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to system claim 12.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (“Convolutional Neural Networks for Multi-Topic Dialog State Tracking,”) in view of Mathias (U.S. 10,878,808 B1) as applied to claim 8, further in view of LI et al (US 2017/0262995 A1: hereafter – Li).
For claim 13, claim 8 is incorporated and the combination of Shi in view of Mathias provides teaching for the at least one neural network being a global neural network (Shi: Fig. 1 — the convolutional layer showing the general (global) branch which generates a further encoded representation at the max-pooling layer).
The combination of Shi in view of Mathias however fails to teach the limitation of this claim, for which the reference of Li is now introduced to teach as the system, wherein the at least one neural network is a global self-attention neural network configured to generate a second global encoded representation in the global encoded representation using a parameter matrix that includes learned weights (Li: [0081]-[0082] — the presence of a convolutional attention recurrent neural network with an attention matrix having trainable weights and weighing an input according to the attention matrix (resulting in the generation of an encoded representation)).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Li into that of the combination, thereby attributing the general (global) neural network of the Shi to produce an encoded representation, with the attention neural network with generates a second global encoded representation, given the predictable result of generating a global encoded representation that is properly weighed according to an attention matrix that’s specifically trained for its input information.
For claim 14, claim 8 is incorporated and the combination of Shi in view of Mathias provides teaching for the at least one neural network being a local neural network (Shi: Fig. 1 — the convolutional layer showing the topic-specific (local) branch which generates a further encoded representation at the max-pooling layer).
The combination of Shi in view of Mathias however fails to teach the limitation of this claim, for which, as applied to claim 13 above, the reference of Li is introduced to teach as the system, wherein the at least one neural network is a local self-attention neural network configured to generate a second local encoded representation in the local encoded representation using a parameter matrix that includes learned weights (Li: [0081]-[0082] — the presence of a convolutional attention recurrent neural network with an attention matrix having trainable weights and weighing an input according to the attention matrix (resulting in the generation of an encoded representation)).
The same motivation for combination as applied to claim 13 above is applicable here still.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 1, the prior art of record taken alone or in 
combination fail to teach, inter alia, a system comprising a global-local encoder which comprises individual global and local self-attention layers in their respective global and local branches, which both receive a first merged encoded representation to respectively generate second global encoded representation and second local encoded representation, to then have a second merge module receive both the second global encoded representation and second local encoded representation to generate a second merged encoded representation.
Claim 1 would hereby be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101.
Claims 2-7 and 15 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
LEE et al (US 2019/0172466 A1) provides teaching for a neural network portion being present as a self-attention neural network [0067].
Zhu et al (“Couplenet: Coupling global structure with local parts for object detection.” Proceedings of the IEEE international conference on computer vision. 2017) provides a convolutional network to jointly learn local and global information (page 4127 Col 1 last par).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
12/12/2022